Citation Nr: 1724876	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy, to include as associated with exposure to Agent Orange.

2.  Entitlement to service connection for left upper extremity neuropathy, to include as associated with exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The appeal was remanded by the Board in March 2014 and August 2016.

The appeal previously contained claims of service connection for a back condition and for bilateral lower extremity neuropathy.  The claim pertaining to a back condition was granted in an October 2014 rating decision.  The claim pertaining to bilateral lower extremity neuropathy was granted by the Board in its August 2016 decision.  Accordingly, neither claim remains on appeal.

The Board has separated the issue of entitlement to service connection for bilateral upper extremity neuropathy into two separate claims, one for the right upper extremity and another for the left upper extremity.  The bifurcation of this claim is consistent with the evidence of record and most beneficial to the Veteran as the Board is able to grant the claim pertaining to the right upper extremity in this decision.

The issue of left upper extremity neuropathy will be addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right upper extremity axonal polyneuropathy.

2.  The Veteran's right upper extremity axonal polyneuropathy is associated with his exposure to Agent Orange while serving in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for right upper extremity axonal polyneuropathy associated with Agent Orange have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In November 2016, an Electromyography (EMG) study was performed on the Veteran's right arm and leg.  The left side of his body was not tested.  The results of the study showed "moderate, length-dependent, sensorimotor, axonal polyneuropathy."  Accordingly, the Board finds that the Veteran does have a current diagnosis of axonal polyneuropathy of the right upper extremity.

The Veteran asserts that his upper extremity neuropathy is related to exposure to Agent Orange while serving in the Republic of Vietnam.  A review of the Veteran's personnel records shows that he did serve in the Republic of Vietnam during the applicable presumptive period; therefore, exposure to herbicides, to include Agent Orange, is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that there is no affirmative evidence indicating that the Veteran was not exposed to herbicides.  Id.  

In December 2016, the Veteran underwent a VA examination to determine the nature and etiology of his upper extremity neuropathy symptoms.  The examiner could not confirm a formal diagnosis for neuropathy of the upper extremities due to inconsistencies on testing; it is noted that an EMG study was not performed.  Regarding etiology, the examiner wrote that a review of the record shows that the Veteran has experienced nerve symptoms with potential etiologies of previous alcohol use, cervical spine neural foraminal narrowing, and concerns regarding nutritional issues.  The examiner also wrote that the upper extremity nerve symptoms were not due to Agent Orange as the onset was greater than one year after discharge, and because the pattern was not consistent with Agent Orange.

An April 2017 letter from Dr. E.C. provides etiological evidence in support of the claim.  In reviewing the November 2016 EMG, the doctor noted that the Veteran does have an axonal polyneuropathy.  The doctor wrote that the neuropathy has extended to the Veteran's hands and upper extremities, and the symptoms are worsening and more likely due to a systemic problem rather than a localized cause.  The doctor opined that the axonal polyneuropathy was more likely than not the result of the Veteran's exposure to Agent Orange.  The doctor reasoned that there appeared to be no other underlying causes, such as diabetes or alcoholism; the only apparent common denominator was his exposure to Agent Orange while stationed in Vietnam.
In reviewing these etiological opinions, the Board finds the evidence regarding a relation between the Veteran's current axonal polyneuropathy and exposure to Agent Orange to be in equipoise.  The December 2016 VA examiner and Dr. E.C. provided contrasting opinions.  The Board finds no reason to favor one etiological opinion pertaining to herbicide exposure over the other.  Thus, the Board will resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's current right upper extremity axonal polyneuropathy is associated with his exposure to Agent Orange.

All three elements of service connection have been met.  Service connection for right upper extremity axonal polyneuropathy associated with Agent Orange is warranted.


ORDER

Service connection for right upper extremity axonal polyneuropathy associated with Agent Orange is granted.


REMAND

The Veteran seeks service connection for neuropathy of his upper extremities.  Throughout the adjudication of this appeal, the record has shown competent evidence of neurological symptoms in the upper extremities but no formal diagnosis was provided.  In November 2016, however, the Veteran underwent an EMG study of his right upper extremity, which resulted in a diagnosis of axonal polyneuropathy.  The left upper extremity was not evaluated during this study.

In December 2016, the Veteran underwent a VA examination to determine the nature and etiology of his upper extremity neuropathy symptoms.  The examiner could not confirm a formal diagnosis for neuropathy of the upper extremities due to inconsistencies on testing; an EMG study was not conducted.  

Given that a neuropathy of the right upper extremity was able to be confirmed on EMG testing, the Board finds that the Veteran should be afforded another VA examination as it pertains to his left upper extremity.  This examination must include EMG testing of the left upper extremity.

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left upper extremity neurological symptoms.  The entire claims file must be reviewed in conjunction with the examination.  

All pertinent evaluations, studies, and tests should be conducted.  An EMG study must be conducted and included with the examination report.

Based on a review of the claims file and the examination, the examiner is asked to provide a diagnosis for the Veteran's left upper extremity neurological symptoms.  If a diagnosis cannot be provided, the examiner must offer a complete explanation as to why that is so.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise related to, the Veteran's active service, to include exposure to Agent Orange.

Exposure to Agent Orange is to be presumed.

A complete rationale must be provided.  The rationale should address the pertinent evidence of record, to include the Veteran's lay statements.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


